Title: To George Washington from Philadelphia Citizens, 15 June 1795
From: Citizens of Philadelphia
To: Washington, George


          
            Philadelphia,15th June 1795.
            To the President of the United States,
          
          The Grand Inquest for the City of Philadelphia, with the highest deference and respect, present.
          That the general regret and indignation, excited by the circumstances of the late Insurrection, being succeeded by sentiments of pride and satisfaction, naturally impressed by the wise, humane, and effectual manner, in which the violated authority of the laws has been vindicated and restored, the Grand Inquest conceive that it is justifiable to express, an earnest wish that the interesting scene may be finally closed, without exacting from the offenders the dreadful forfeit of their lives. The same benevolent policy which induced you to endeavour to recall every deluded Citizen to a sense of his duty, without the application of force, will, it is repectfully hoped, recommend an exercise of your Constitutional power to pardon, when the infliction of punishment can produce no public advantage, which the effect of your other patriotic measures has not already ensured. For, if the principal objects of punishment are to reform the sufferer, and to warn others from the perpetration of similar offences, the Grand Inquest are persuaded, that the death of the two culprits, left by the law at this time dependent upon your mercy, cannot add to the remorse, which the detestation of the Community has awakened, nor impair that security against a repetition of such crimes, which results from an experien⟨ce⟩ of the practical energy of the Government.
          The Grand Inquest are neither disposed, nor able, to extenuate the offences, that have been perpetrated by the convicts, to whose cases they have referred: but in addition to the remark, which they have made on the subject, it may not be improper to observe that the Leaders in the recent outrage offered to the Laws, have escaped either by flight, or by a reliance on the faith

of Government: The victims offered, therefore, to the justice of the Country, if not the most innocent, are, probably, the most ignorant; and the impunity, which has been obtain⟨ed⟩ by the art and machinations of others, may not, perhaps, be unseasonably requested, in pity to their folly and delusion.
          But the Grand Inquest, in making this respectful interposition in favor of the wretched convicts, are more[o]ver forcibly impelled by a reference to the Penal Code of Pennsylvania, and to the universal horror of their fellow-citizens, at the idea of inflicting the punishment of death. If High Treason had been committed against this Commonwealth, the legal sentence would only have amounted to a long imprisonment at hard labour; and, in administring the laws of the Union, there is the most perfect confidence, that you will accommodate every laudable sentiment, of every local description of your Fellow Citizens, where it can be done consistently with the laws and interests of the Union.
          Under these impressions, The Grand Inquest earnestly entreat that the mercy of the President may be conferred on [  ] Vigol and [  ] Mitchell, now under sentence of death in the Jail of Philadelphia, for the crime of High Treason: and, in making this request, they enjoy perfect confidence, that his compliance will be an event highly grateful to his constituents; that it will not be productive of any consequences injurious to the peace, or safety, of the Community; and that it will display to the world, an association of the principles of Power and Humanity, which cannot fail to exalt the reputation of the American Government.
          
            Will: Adcock foreman[and 15 additional signatures]
          
        